DETAILED ACTION
Claim 1-20 are presented for examination.
Claim 1 is amended.
Claims 2-20 are newly presented.
This office action is in response to the amendment submitted on 09-JUN-2021.
An interview was conducted on 09-JUN-2021 prior to filing. Examiner summary has been attached.
A Notice of Non-Compliance was previously mailed dated 04/09/2021.

Examiner recommends filing a continuation with claims 13-20 if Applicant intends to have the claims examined. See MPEP § 201.07. “At any time before the patenting, abandonment, or termination of proceedings on an earlier application, an applicant may have recourse to filing a continuation application under 37 CFR 1.53(b)  in order to introduce into the application a new set of claims and to establish a right to further examination by the Office.” A continuation application can be transferred to the appropriate Examiner for the scope of claims presented in claims 13-20.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments – Non-Compliant Amendment
Amended Claim 1 and newly presented Claims 2-12 has been Examined. Newly presented Independent claim 13 and dependent Claims 14-20 have been restricted for the same reasons as indicated in the Notice of Non-Compliance.

Election/Restrictions
Newly submitted claims 13-20 (Invention I) are directed to an invention that is independent or distinct from the invention originally claimed (Invention II - see Claim 1 submitted 03/23/2020) for the following reasons: claims 13-20 are drawn to a system for determining the first and second resistance along the cardiac vasculature. It is further noted the claims share several limitations with application 16/551,506 now patent 10803994 from the same inventive entity which is in a different classification than the previously presented invention.
More specifically, New presented Independent Claim 13 recites
determine first resistances for the locations along the determined image centerlines using the respective determined dimensions from the three-dimensional model; 
perform a normalization of the determined dimensions of the three-dimensional model; 
determine at least one of a blood volume of the cardiac vasculature or a hyperemic normal blood flow through the cardiac vasculature represented by the normalized determined dimensions; 
determine second resistances at the locations along the cardiac vasculature represented by the three-dimensional model using the normalized determined dimensions and at least one of the hyperemic normal blood flow, the blood volume, or a blood pressure; 
calculate an index indicative of vascular function, based, at least in part on, for each of the locations along the cardiac vasculature of the three-dimensional model, a ratio of the first resistance to the second resistance; and cause the index indicative of vascular function to be displayed

Where the claim lacks the following limitations in the original claim as filed
creating the first vascular model using the determined image centerlines, the identified homologous branches, and the identified connected branches of the cardiac vasculature; determining, by the image processing circuitry, a first value for a characteristic of flow through the stenotic segment in the first vascular model; generating, by the image processing circuitry, a second vascular model from the first vascular model by making at least one modification to at least one of a vascular diameter, a vascular radius, or a vascular cross-sectional area of at least a portion of the stenotic segment in the first vascular model, which produces a difference in the characteristic of flow for the second vascular model; determining, by the image processing circuitry, a second value for the characteristic of flow through the stenotic segment for the second vascular model; and calculating, by the image processing circuitry, a flow index quantifying the vascular function of the cardiac vasculature modeled by the first vascular model, wherein the calculating is based on comparing first and second values for the characteristic of flow in said first and said second vascular models

Claim 13-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 13 now recites an independent related to determining the first and second resistance. The first and second resistance result in a ratio in calculating an index indicative of vascular function. Originally presented Claim 1 does not contain these elements. The originally presented claim 1 create a first and second model where the models are used to assess a stenotic segment. The determining performing of the assessment using resistance for calculating an index indicative of vascular function is much different than construction a first and second model for assessing a stenotic segment. These two inventions independent and distinct resulting in a serious search burden.
Newly presented Independent Claim 13 recites “ratio of the first resistance to the second resistance” of “vascular function” implying the individual health risk assessment where the claim previously recited a “first vascular model” and a “second vascular model”.
Invention I (Claims 13-20) can be classified in G16H50/30 (for calculating health indices; for individual health risk assessment)
Invention II (Claims 1-12) can be classified in G06F30/10 (Geometric CAD)
Since applicant received an action (Non-Final Rejection mailed 08/31/2020) on the merits for the originally presented invention, this invention has been constructively 
Examiner notes claims were previously restricted in the Notice of Non-Compliance mailed 04/09/2021 in response to claims presented 03/01/2021. Claims 13-20 are the same claims as presented 03/01/2021.

Response to Arguments - Double Patenting
Applicant’s arguments with respect to statutory type (35 U.S.C. 101) double patenting have been fully considered and are persuasive per amendment.  The rejection of Double Patenting has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

Regarding Claim 1,
The term “vascular dimensions” does not appear to be supported by the specification. Further the limitation “determining vascular dimensions of locations along the determined image centerlines” does not appear in the specification. Although the specification contains the term “dimensionality” in ¶[0312], determining in relation to the image centerlines is not found in the claim paragraph.
The limitation “combine the vascular dimensions to determine dimensions for the three-dimensional first vascular model of the cardiac vasculature” does not appear to be supported because the specification does not discuss to “combine” the “vascular dimensions” for the “three-dimensional first vascular model”. The specification does support to combine viewing angles to production a three-dimensional model in ¶[0333], however, this is determined to be different from the claimed limitation.
As discussed above, the element of “dimensions” is unsupported and therefore the following limitation is unsupported. “determining, by the image processing circuitry, first values for a characteristic of flow along the determined image centerlines using the determined dimensions in the first vascular model”. Further, the specification does not support “dimensions” of the “first vascular model”. 
“the first values for the characteristic of flow including first resistances” because the specification does not contain the term “first resistances” and the corresponding “first values”. ¶[0067] references first and second vascular models with connect branches where each branch is associated with a resistance. The claim lacks references to branches and has a distinct “first resistance” which is unsupported.
The specification lacks support for the term “blood volume” found in the limitation “determining at least one of a blood volume of the cardiac vasculature or“.
The term “hyperemic” is not found in the specification found in the limitation “a hyperemic normal blood flow through the cardiac vasculature represented by the normalized determined dimensions”. ¶[0630] references the term “hyperemia” and is not in the context of “normal blood flow” or “normalized determined dimensions”.
As discussed above, the terms “hyperemic” and “blood volume” are unsupported by the specification and are recited in the following limitation “determining, by the image processing circuitry, second values for the characteristic of flow along the image centerlines of the second vascular model using the normalized determined dimensions and at least one of the hyperemic normal blood flow, the blood volume, or a blood pressure,” Further, the term “blood pressure” only appears in ¶[0538] in a different context than the limitation found in Claim 1.
As discussed above for the term “first resistances”, the term “second resistances” is unsupported for the same reason as found in the limitation “the second values for the characteristic of flow including second resistances”
first resistance” and “second resistance”, which have been discussed above as not supported in the specification. “calculating, by the image processing circuitry, a flow index quantifying the vascular function for each of the locations along the cardiac vasculature based on a ratio of the first resistance to the second resistance; and” Further, ¶’s [0064] [0217] and [0234] teach “ratios”, but does not discuss finding ratios of resistances.

Applicant has cited the following paragraphs as containing support for the amendments. Support for the amendments can be found in paragraphs [0070], [0249] to [0251], [0340], [0351], [0381] to [0384], and [0514] to [0516] of Applicant's Publication. On further inspection of these paragraphs, the support is not evident to the Examiner.

Regarding Claim 2 (new),
The claim the term “first resistances” is found to be unsupported in Claim 1 and remains unsupported by the specification in Claim 2.

Regarding Claim 3 (new),
The claim the term “second resistances” is found to be unsupported in Claim 1 and remains unsupported by the specification in Claim 2.

Regarding Claim 4 (new),
ratio” between the “first and second resistances” was found to be unsupported in claim 1 and remains unsupported in claim 4. Further, the specifics of “divided by the second resistance” is not found to be supported by the specification.

Regarding Claim 5 (new),
The claim the term “first resistances” is found to be unsupported in Claim 1 and remains unsupported by the specification in Claim 5.

Regarding Claim 7 (new)
The equation in ¶[0589] appears closely related to the equation in claim 7. However, the equation is defined in terms of Rs (local resistance of the stenosis in the segment), but the claim has redefined Rs as R and labeled the term “first resistance”. Neither the variable “R” nor “first resistance” appear to be supported.

Regarding Claim 12 (new)
The claim recites a “color-coding” in displaying the “ratio”. ¶[0263] and ¶[0421] discuss using a light-color overlaid of the original image, but does not reference the ratio or the term “color-coding”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the terms “the determined dimensions” and “the normalized determined dimensions”. It is unclear if the terms are referencing the same set of dimensions. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:

Strobel et al., U.S. Patent Application Publication 2009/0016587 teaches a method of constructing a model of a vessel tree in in 3D ([0063]) and determining the blood flow at selected point from image analysis ([0064]). Edic et al., U.S. Patent Application Publication 2013/0226003 teaches a method using images from different acquisition methods ([0016]) and determining the transstenotic pressure from the ratio of two pressures ([0044]). Cohen et al., U.S. Patent Application Publication 2010/0160773 teaches a method for image processing for coronary angioplasty procedure ([0066]) and image enhancement of the vessels ([0086]). Petroff et al., U.S. 

However, for reason discussed in the section Response to Arguments - 35 USC § 103 above, these references or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claim 1, specifically

determining vascular dimensions of locations along the determined image centerlines among the identified homologous branches using the first and second medical images, and
for each of the locations along the determined image centerlines, combine the vascular dimensions to determine dimensions for the three-dimensional first vascular model of the cardiac vasculature;
determining, by the image processing circuitry, first values for a characteristic of flow along the determined image centerlines using the determined dimensions in the first vascular model, the first values for the characteristic of flow including first resistances;
through normalization by making at least one modification to at least one of a vascular diameter, a vascular radius, or a vascular cross-sectional area;
determining at least one of a blood volume of the cardiac vasculature or a hyperemic normal blood flow through the cardiac vasculature represented by the normalized determined dimensions;
determining, by the image processing circuitry, second values for the characteristic of flow along the image centerlines of the second vascular model using the normalized determined dimensions and at least one of the hyperemic normal blood flow, the blood volume, or a blood pressure, the second values for the characteristic of flow including second resistances;
calculating, by the image processing circuitry, a flow index quantifying the vascular function for each of the locations along the cardiac vasculature based on a ratio of the first resistance to the second resistance; and causing the flow index to be displayed.

In combination with the remaining features and elements of the claims.


Conclusion
Claims 1-12 are rejected.
Claims 13-20 have been withdrawn by restriction.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127